Per Curiam.
This is not a negotiable bond under the act of 1786. c. 4. such notes and obligations, must be for money. The act of 1801. c. 6. s. 54. does not extend the principle of the negotiability. It only e-enables the assignee of an unnegotiable paper to bring suit in his own name. The question then is, whether,upon the assignment of an unnegotiable paper, the common law will raise an assumpsit, in case the demand cannot be obtained from the obligee. To us it appears, evident, that an action cannot be maintained, unless fraud mingled itself with the transaction ; such as that the defendant knew Kincaid was insolvent when the assignment was made, and represented it otherwise.
Verdict for defendant.